Exhibit 23.2 June 11, 2014 Lilis Energy, Inc. 1900 Grant Street, Suite 720 Denver, CO 80203 Attention: A. Bradley Gabbard Dear Mr. Gabbard: Ralph E. Davis Associates, Inc. here by consents to the reference to our firm in the form and context in which they appear in the Annual Report on Form 10-K of Lilis Energy, Inc. for the year ended December 31, 2013 (the “Annual Report”). We hereby further consent to the inclusion in the Annual Report of estimates of oil and gas reserves contained in our report dated February 27, 2014, and to the inclusion of our report as an exhibit to the Annual Report and in all current and future registration statements of the Company that incorporate by reference such Annual Report. Sincerely, RALPH E. DAVIS ASSOCIATES, INC. /s/ Allen C. Barron Allen C Barron, P.E. President 1717St. James Place, Suite 460 Houston, Texas 77056 Office 713-622-8955 Fax 713-626-3664 www.ralphedavis.com Worldwide Energy Consultants Since 1924
